
	

114 HR 5085 IH: Fair Chance at Housing Act of 2016
U.S. House of Representatives
2016-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5085
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2016
			Ms. Maxine Waters of California introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To reform the screening and eviction policies for Federal housing assistance in order to provide
			 fair access to housing, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Fair Chance at Housing Act of 2016. 2.Definition of covered criminal activitySection 579(a) of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13664(a)) is amended by striking paragraph (1) and inserting the following new paragraph:
			
 (1)Covered criminal activityThe term covered criminal activity means, with respect to federally assisted housing— (A)any criminal activity that threatens the health, safety, or right to peaceful enjoyment of the premises by other tenants, the employees, or the owner or public housing agency, including any violent criminal activity on such premises, engaged in by a tenant, any member of the tenant’s household, or any guest or other person under the tenant’s control and acting with the tenant’s knowledge; or
 (B)any violent criminal activity off such premises engaged in by a tenant or any member of the tenant’s household that poses risk of future harm to other tenants, employees, or the public housing agency or owner.
					Such term includes criminal activity that has resulted in a lifetime registration requirement
			 specified in section 578(a) (42 U.S.C. 13663(a)) and criminal activity
			 described in section 16(f)(1) of the United States Housing Act of 1937 (42
			 U.S.C. 1437n(f)(1))..
		3.Screening of applicants for federally assisted housing
 (a)In generalSection 576 of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13661) is amended to read as follows:
				
					576.Screening of applicants for federally assisted housing
 (a)Authority To deny admission for certain criminal activityExcept as otherwise provided by this section and in addition to any other authority to screen applicants, in selecting among applicants for admission to federally assisted housing or to the program, only if the public housing agency or owner of such housing (as applicable) determines that an applicant or any member of the applicant’s household was, during a reasonable time preceding the date when the applicant household would otherwise be admitted to the federally assisted housing or the program, engaged in covered criminal activity, the public housing agency or owner shall conduct an individualized review of the totality of the circumstances before denying such applicant admission to the program or to federally assisted housing.
						(b)Totality of the circumstances review
 (1)RequirementBefore denying admission to an applicant pursuant to subsection (a), a public housing agency or owner shall conduct an individualized review of the totality of the circumstances regarding the criminal background at issue, taking into consideration the applicant’s need for housing and the health and safety of the community.
 (2)Guidance; mitigating factorsThe Secretary shall issue guidance for public housing agencies and owners regarding reviews required under paragraph (1), which shall provide for applicants to submit mitigating evidence and shall include consideration of all mitigating factors presented, including the following factors:
 (A)SeverityThe severity of the offense or offenses committed. (B)FrequencyThe frequency of the offense or offenses committed and the amount of time since such offense or offenses.
								(C)Nature of offense
 (i)Disability-related offensesWhether the offense or offenses— (I)were committed by a member of the household who is an individual with disabilities who is entitled to a reasonable accommodation under the Fair Housing Act or section 504 of the Rehabilitation Act of 1974; or
 (II)are related to a symptom of a disability of the member of the household who committed the offense or offenses.
 (ii)Proximity to assisted housingWhether the offense or offenses occurred on or near the federally assisted housing to which the applicant’s application relates (if applicable).
 (iii)Employment; education; vocationThe employment, educational, or vocational status of the member of the household who committed the offense or offenses.
 (iv)Community and families tiesThe nature and extent of community and family ties of the member of the household who committed the offense or offenses.
 (c)Prohibition of denials on the basis of previous evictions or inconclusive evidenceA public housing agency or owner may not deny admission to federally assisted housing or to the program based solely on—
 (1)a previous eviction for criminal activity; (2)an arrest for an offense for which the applicant was not subsequently convicted;
 (3)any juvenile adjudication or conviction; (4)a conviction that has been expunged, sealed, or subject to similar judicial relief under State law the purpose of which is to remove the collateral consequences of a criminal conviction;
 (5)non-criminal citations, such as traffic and municipal citations; or (6)whether the offense or offenses committed arose from a household member’s status as a victim of domestic violence, dating violence, sexual assault, or stalking, as such terms are defined in section 40002 of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)).
							(d)Opportunity To remove culpable household member
 (1)In generalIn the case of any covered criminal activity described in subsection (a) warranting denial of admission to federally assisted housing, the public housing agency or owner shall, before denying admission to the entire applicant household, provide the applicant household with the option of removing from the household the member or members who would be cause for such denial in order for the remainder of the household to be eligible for admission, and may only deny such admission if the applicant household refuses to exercise such option.
 (2)NoticeA public housing agency or owner shall provide the applicant household with written notice of the option required under paragraph (1) within a reasonable time before notice of an adverse action relating to covered criminal activity described in subsection (a).
 (e)Prohibition on suspicionless drug and alcohol testingNotwithstanding any other provision of law, a public housing agency or owner of federally assisted housing may not require drug or alcohol testing, without individualized suspicion, of any applicant for admission to federally assisted housing or a program of housing assistance as a condition of such housing assistance.
 (f)NoticesThe Secretary shall require each public housing agency and owner of federally assisted housing to provide—
 (1)to each applicant for admission to federally assisted housing or to the program, at the time of application, written notice of the policy of such agency or owner pursuant to this subtitle or any other provision of law regarding denial of admission for criminal activity, which shall include—
 (A)notice of the authority under subsection (a) to deny admission based on covered criminal activity and notice of the specific reasonable time period to which such authority applies; and
 (B)notice of the requirement under subsection (b) to consider the totality of the circumstances and the right under subsection (b)(2) to present mitigating evidence;
 (2)to each applicant, upon selection from the waiting list for admission to federally assisted housing or to the program, written notice of the policy specified in paragraph (1); and
 (3)to an applicant, upon denial of an application for admission to federally assisted housing or to the program—
 (A)written notice of— (i)the reason for such denial, including the specific criminal activity on which the denial is based;
 (ii)the actions that the applicant may take to appeal such denial; and (iii)the requirement under subsection (b) to consider the totality of the circumstances and the right under subsection (b)(2) to present mitigating evidence; and
 (B)a copy of any documents that the public housing agency or owner used to support its determination of criminal activity.
 (g)Responsibility for complianceA public housing agency or owner, as applicable, shall be solely responsible for compliance with the requirements of this subtitle, notwithstanding the use of any third party for such purposes.
 (h)Compliance with limited English proficiency requirementsAny notice or document required under this section to be provided to an applicant or applicant household shall be provided in multiple languages, consistent with guidance issued by the Secretary in accordance with Executive Order 13166 (42 U.S.C. 2000d–1 note; relating to access to services for persons with limited English proficiency).
						.
 (b)GuidanceNot later than the expiration of the 180-day period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development, after consultation with the Attorney General of the United States and an opportunity for public comment on the proposed guidance, shall issue the following guidance:
 (1)Individualized reviews regarding the totality of the circumstancesGuidance required under paragraph (2) of section 576(b) of the Quality Housing and Work Responsibility Act of 1998, as such subsection is amended by subsection (a) of this section, regarding reviews required under paragraph (1) of such section 576(b).
 (2)Model notice to applicantsGuidance setting forth model notification forms for use by public housing agencies and owners of federally assisted housing in meeting the requirements of subsection (f) of section 576 of the Quality Housing and Work Responsibility Act of 1998, as added by the amendment made by subsection (a) of this section.
				4.Requirements for termination of tenancy and assistance for covered criminal activity by tenants of
			 federally assisted housing
 (a)In generalSection 577 of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13662) is amended to read as follows:
				
					577.Requirements for termination of tenancy and assistance for covered criminal activity by tenants of
			 federally assisted housing
						(a)Totality of the circumstances review
 (1)RequirementIn determining whether to terminate tenancy or assistance to any household based on covered criminal activity by a household member or any guest or other person under the control of a household member, a public housing agency or an owner shall conduct an individualized review of the totality of the circumstances regarding the criminal activity at issue, taking into consideration the household’s need for housing and the health and safety of the community.
 (2)Guidance; mitigating factorsThe Secretary shall issue guidance for public housing agencies and owners regarding reviews required under paragraph (1), which shall provide for tenants to submit mitigating evidence and shall include consideration of all mitigating factors presented, including all of the factors specified in section 576(b)(2); except that, for purposes of this paragraph—
 (A)subparagraph (B) of such section shall be applied without considering the amount of time since such offense or offenses; and (B)subparagraph (C)(ii) of such section shall be applied by substituting in which the household resides for to which the applicant’s application relates (if applicable).
 (b)Prohibition of evictions based on inconclusive evidenceA public housing agency or owner may not deny admission to federally assisted housing or to the program based solely on—
 (1)an arrest for an offense for which the applicant was not subsequently convicted; (2)any juvenile adjudication or conviction;
 (3)a conviction that has been expunged, sealed, or subject to similar judicial relief under State law the purpose of which is to remove the collateral consequences of a criminal conviction;
 (4)non-criminal citations, such as traffic and municipal citations; or (5)whether the offense or offenses committed arose from a household member’s status as a victim of domestic violence, dating violence, sexual assault, or stalking, as such terms are defined in section 40002 of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)).
							(c)Option To remove culpable household member
 (1)In generalIn the case of any covered criminal activity warranting termination of tenancy or assistance, the public housing agency or owner shall, before proceeding with eviction or termination proceedings against the entire tenant household, provide the tenant with the option of removing from the household the member that is culpable for the activity that warrants the termination in order for the remainder of the household to continue to reside in the assisted unit, and may only proceed with eviction proceedings if the tenant refuses to exercise such option.
 (2)Availability of remediesParagraph (1) shall not supersede any protections or remedies available under the Violence Against Women Act of 1994 (42 U.S.C. 13925 et seq.).
 (d)Prohibition on suspicionless drug and alcohol testingNotwithstanding any other provision of law, a public housing agency or owner of federally assisted housing may not require drug or alcohol testing, without individualized suspicion, of any tenant of federally assisted housing or member of a tenant’s household, as a condition of tenancy in such housing or continued receipt of such assistance..
 (b)Effective dateSection 577 of the Quality Housing and Work Responsibility Act of 1998, as amended by subsection (a) of this section, shall take effect and apply on the date of the enactment of this Act.
			5.Data collection
 (a)In generalSubtitle F of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13661 et seq.) is amended—
 (1)by redesignating section 579, as amended by the preceding provisions of this Act, as section 580; and
 (2)by inserting after section 578 (42 U.S.C. 13663) the following new section:  579.Data collection (a)ApplicationsThe Secretary shall require each public housing agency and owner to submit a report to the Secretary on an annual basis that contains the following information for the preceding 12-month reporting period:
 (1)The number of applications for admission to federally assisted housing or the program reviewed by the public housing agency or owner.
 (2)The number of applications for admission to federally assisted housing or the program reviewed by the public housing agency or owner for covered criminal activity.
 (3)For each applicant for which the public housing agency or owner reviewed covered criminal activity, the specific type or types of covered criminal activity reviewed by the public housing agency or owner, including the disposition of any criminal charges against the applicant.
 (4)The number of denials of applications for admission to federally assisted housing or the program rendered by the public housing agency or owner on the basis of covered criminal activity.
 (5)The number of such denials pursuant to which the applicant filed a request for informal review. (6)The number of such denials that were overturned following informal review.
 (7)The information required under paragraphs (1) through (5) disaggregated by the race of the applicant, the ethnicity of the applicant, and whether the applicant had a disability as defined by section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794).
 (b)TerminationsThe Secretary shall require each public housing agency and owner to submit a report to the Secretary on an annual basis that contains the following information for the preceding 12-month reporting period:
 (1)The number of terminations of tenancy and terminations of assistance initiated by the public housing agency or owner.
 (2)For each termination of tenancy or assistance based on covered criminal activity, the specific type or types of covered criminal activity involved, including the disposition of any criminal charges against the tenant or participant.
 (3)The number of terminations of tenancy and terminations of assistance rendered by the public housing agency or owner on the basis of covered criminal activity.
 (4)The information required under paragraphs (1) through (3) disaggregated by the race of the applicant, the ethnicity of the applicant, and whether the applicant had a disability as defined by section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794)..
 (b)Conforming amendmentSubsection (c) of section 578 of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13663(c)) is amended by striking section 579(a)(2) and inserting section 580(a)(2).
			6.Public housing eviction standards
 (a)Administrative grievance proceduresSection 6(k) of the United States Housing Act of 1937 (42 U.S.C. 1437d(k)) is amended, in the first sentence of the matter after and below paragraph (6)—
 (1)by inserting violent criminal before activity that threatens; and (2)by striking or drug-related.
 (b)Lease termsSection 6(l) of the United States Housing Act of 1937 (42 U.S.C. 1437d(l)) is amended— (1)by striking paragraph (6) and inserting the following new paragraph:
					
 (6)provide that any covered criminal activity (as such term is defined in section 58(a) of the Quality Housing and Work Responsibility Act of 1998) shall be cause for termination of tenancy, subject to section 577 of such Act (42 U.S.C. 13662);
						;
 (2)in the second paragraph designated as paragraph (7) (relating to occupancy in violation of section 576(b) of the Quality Housing and Work Responsibility Act of 1998; as added by section 575(b)(4) of such Act (Public Law 105–276; 112 Stat. 2635))—
 (A)by striking any occupancy in violation of section 576(b) of the Quality Housing and Work Responsibility Act of 1998 (relating to ineligibility of illegal drug users and alcohol abusers) or;
 (B)by striking (relating to termination of tenancy and assistance for illegal drug users and alcohol abusers); and (C)by redesignating such paragraph as paragraph (8); and
 (3)in paragraph (9)— (A)in subparagraph (A), by striking ; or at the end and inserting a period;
 (B)by striking if such tenant— in the matter preceding subparagraph (A) and all that follows through (A) is fleeing and inserting if such tenant is fleeing; and (C)by striking paragraph (2).
 (c)Prohibition on obtaining information from drug abuse treatment facilitiesSection 6(t) of the United States Housing Act of 1937 (42 U.S.C. 1437d(t)) is amended— (1)in the subsection heading, by striking Obtaining and inserting Prohibition on obtaining;
 (2)by striking paragraph (1) and inserting the following new paragraph:  (1)ProhibitionA public housing agency may not require a person who applies for admission to public housing to provide consent that authorizes the agency to receive information from a drug abuse treatment facility that is related to whether the applicant is currently engaging in the illegal use of a controlled substance or the applicant’s progress in rehabilitation, and may not request such an applicant to provide such consent. Such an applicant may voluntarily provide such information, provide signed written consent for the agency to receive such information, or provide signed written consent for such a facility to provide such information to an agency, for purposes of an individualized review under section 576(b) of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13661(b)) and an agency provided such information shall consider such information in conducting such a review. Nothing in this paragraph may be construed to penalize or to authorize any penalty for an applicant for not providing such information or consent.;
 (3)by striking paragraph (2) and inserting the following new paragraph:  (2)Expiration of written consentAn applicant’s signed written consent provided pursuant to paragraph (1) shall expire automatically after the public housing agency has made a final decision to either approve or deny the applicant’s application for admittance to public housing.;
 (4)by striking paragraph (3); (5)by striking paragraph (6); and
 (6)by redesignating paragraphs (4), (5), (7), and (8) as paragraphs (3), (4), (5), and (6), respectively.
 (d)Visitation rightsSection 6 of the United States Housing Act of 1937 (42 U.S.C. 1437d) is amended by adding at the end the following new subsection:
				
 (u)Visitation rightsA public housing agency may prohibit visitation of a public housing dwelling unit by a non-tenant on the basis of criminal activity by such non-tenant only if—
 (1)such activity is covered criminal activity, as such term is defined in section 580(a) of the Quality Housing and Work Responsibility Act of 1998;
 (2)the agency has thoroughly considered all mitigating factors, including the same factors with respect to the non-tenant as are required under subsection (b) of such section 576 to be considered with respect to an applicant for federally assisted housing;
 (3)in the case of any such prohibition of visitation by a non-tenant, the agency provides the tenant or non-tenant involved with an opportunity, not less frequently than annually, to request a redetermination with respect to such prohibition at which the tenant or non-tenant may present any new mitigating evidence;
 (4)the agency has provided the non-tenant with written notice of the agency’s decision to prohibit visitation, that—
 (A)includes statements identifying the basis for prohibition and setting forth the non-tenant’s right to present mitigating factors to overturn the agency’s decision; and
 (B)is provided in multiple languages, consistent with guidance issued by the Secretary in accordance with Executive Order 13166 (42 U.S.C. 2000d–1 note; relating to access to services for persons with limited English proficiency); and
 (5)such prohibition ends after of a period of time that does not exceed three years.. (e)Privately managed public housing and housing funded under certain demonstration programsSection 6 of the United States Housing Act of 1937 (42 U.S.C. 1437d), as amended by the preceding provisions of this section, is further amended by adding at the end the following new subsection:
				
					(v)Screening and eviction policies for privately managed public housing and housing funded under
 certain demonstration programsIn the case of any public housing dwelling units or projects that are managed by an entity other than the public housing agency that owns the units or project, any units or projects subject to the Moving to Work demonstration program authorized under section 204 of the Departments of Veterans Affairs and Housing and Urban Development and Independent Agencies Appropriations Act, 1996 (Public Law 104–134; 110 Stat. 1321), and any units funded under the Rental Assistance Demonstration program authorized under title II of the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2012 (division C of Public Law 112–55; 125 Stat. 673), such units and projects shall be subject to the screening and eviction policies established pursuant to this section and subtitle F of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13661 et seq.) by the agency that owns the units or projects..
			7.Termination of tenancy and tenant selection under section 8 rental assistance program
			(a)Termination of tenancy
 (1)Project-based assistanceClause (iii) of section 8(d)(1)(B) of the United States Housing Act of 1937 (42 U.S.C. 1437f(d)(1)(B)(iii)) is amended to read as follows:
					
 (iii)during the term of the lease, any covered criminal activity, as such term is defined in section 580(a) of the Quality Housing and Work Responsibility Act of 1998, shall be cause for termination of tenancy, subject to section 577 of such Act (42 U.S.C. 13662);.
 (2)Voucher assistanceSubparagraph (D) of section 8(o)(7) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(7)(D)) is amended to read as follows:
					
 (D)during the term of the lease, any covered criminal activity, as such term is defined in section 580(a) of the Quality Housing and Work Responsibility Act of 1998, shall be cause for termination of tenancy, subject to section 577 of such Act (42 U.S.C. 13662);.
 (b)Selection of tenants under voucher programSection 8(o)(6)(B) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(6)(B)) is amended— (1)by striking (B) Selection of tenants.—Each and inserting the following:
					
						(B)Selection of tenants
 (i)Function of ownerEach; (2)by inserting after shall be the function of the owner. the following: Any owner that screens applicants based on the criminal background of the applicant or any member of the applicant household, or other permissible grounds for denial under subtitle F of title V of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13661 et seq.; relating to safety and security in public and assisted housing) or this section, shall provide each applicant, at the time of application, the written notice required pursuant to section 576(f)(1) of such Act, which notice shall be provided in multiple languages, consistent with guidance issued by the Secretary in accordance with Executive Order 13166 (42 U.S.C. 2000d–1 note; relating to access to services for persons with limited English proficiency).;
 (3)by striking In addition and inserting the following:  (ii)ScreeningIn addition;
 (4)by inserting after the period at the end the following: A public housing agency’s elective screening shall be limited to criteria that are directly related to an applicant’s ability to fulfill the obligations of an assisted lease and shall consider mitigating circumstances presented by such applicant. The preceding sentence shall not limit the authority of a public housing agency to deny assistance based on the criminal background of the applicant or any member of the applicant’s household, or any other permissible grounds for denial under subtitle F of title V of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13661 et seq.; relating to safety and security in public and assisted housing), subject to the procedural requirements of this section. Any applicant or participant determined to be ineligible for admission or continued participation to the program shall be promptly notified of the basis for such determination and provided, within a reasonable time after the determination, an opportunity for an informal hearing on such determination at which mitigating circumstances presented by the applicant, including remedial conduct subsequent to the conduct that is the basis of such determination, shall be considered. Such notice shall be provided in multiple languages, consistent with guidance issued by the Secretary in accordance with Executive Order 13166 (42 U.S.C. 2000d–1 note; relating to access to services for persons with limited English proficiency); and
 (5)by adding at the end the following new clause:  (iii)Existing assisted familiesPreviously assisted or subsidized families being provided with tenant protection assistance authorized by law (including tenant protection vouchers, enhanced vouchers under subsection (t), or project-based vouchers under subsection (o)(13)), families who are porting their vouchers to a new jurisdiction, and assisted families who are moving to redeveloped public housing, shall not be considered new applicants under this paragraph and shall not be subject to elective re-screening by a public housing agency..
 (c)Administrative feesSection 8(q)(2)(B) of the United States Housing Act of 1937 (42 U.S.C. 1437f(q)(2)(B)) is amended by inserting before the semicolon the following: , except that persons who have exited a jail or prison shall be considered, for purposes of this subparagraph, to be experiencing difficulty in obtaining appropriate housing under the programs.
			8.Screening and termination of tenancy in rural housing programs
 (a)RegulationsThe Secretary of Agriculture shall— (1)revise the regulations of the Secretary regarding screening of applicants for admission to housing assisted, and for housing assistance, under the covered rural housing programs (as such term is defined in subsection (b)) to provide that such regulations are substantially similar to the regulations of the Secretary of Housing and Urban Development relating to screening of applicants for admission to federally assisted housing, and to programs for housing assistance; and
 (2)revise the regulations of the Secretary regarding termination of tenancy in housing assisted, and termination of housing assistance, under the covered rural housing programs to provide that such regulations are substantially similar to the regulations of the Secretary of Housing and Urban Development relating to termination of tenancy in federally assisted housing, and termination of housing assistance.
 (b)Covered rural housing programsFor purposes of this section, the term covered rural housing programs means— (1)the program under section 515 of the Housing Act of 1949 (42 U.S.C. 1485) for rural rental and cooperative housing;
 (2)the loan and grant programs under sections 514 and 516 of such Act (42 U.S.C. 1484, 1486) for farm labor housing;
 (3)the program under section 533 of such Act (42 U.S.C. 1490M) for housing preservation grants; (4)the program under section 538 of such Act (42 U.S.C. 1490p–2) for loan guarantees for multifamily rural rental housing;
 (5)the program under section 521(a) of such Act (42 U.S.C. 1490a) for rural housing rental assistance; and
 (6)the program under section 542 of such Act (42 U.S.C. 1490r) for rural housing rental voucher assistance.
 (c)Timing; consultationThe Secretary of Agriculture shall issue the revised regulations required under paragraph (1)— (1)after consultation with the Secretary of Housing and Urban Development; and
 (2)not later than the expiration of the 180-day period that begins upon the conclusion of the period specified in section 10 of this Act.
				9.Continuum of care program under McKinney-Vento Homeless Assistance Act
 (a)Selection criteriaSection 427(b)(1)(B) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11386a(b)(1)(B)) is amended—
 (1)in clause (iv)(VI), by striking and at the end; (2)in clause (v), by inserting and after the period at the end; and
 (3)by inserting after clause (v) the following new clause:  (vi)how the recipient will collaborate with local criminal justice systems and the coordinated entry system to create pathways to housing for those who are cycling between homelessness and incarceration;.
				(b)Incentives for innovative solutions for formerly incarcerated individuals
 (1)In generalSection 428 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11386b) is amended by adding at the end the following new subsection:
					
 (f)Incentives for innovative solutions for formerly incarcerated individualsIn addition to amounts authorized to be appropriated for any fiscal year to carry out this subtitle, there is authorized to be appropriated for each fiscal year $10,000,000 to provide bonuses or other incentives to collaborative applicants and public housing agencies (as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b))) whose applications propose innovative solutions for providing pathways to housing for formerly incarcerated individuals, to be used to carry out such activities..
 (2)NOFAThe Secretary of Housing and Urban Development shall issue a notice of funding availability for amounts made available pursuant to subsection (f) of section 428 of the McKinney-Vento Homeless Assistance Act, as added by the amendment made by paragraph (1) of this section, not later than the expiration of the 180-day period beginning on the date of the enactment of this Act.
 10.RegulationsThe Secretary of Housing and Urban Development shall issue any regulations necessary to carry out the amendments made by sections 2 through 7 of this Act not later than the expiration of the 180-day period beginning on the date of the enactment of this Act.
 11.Effective dateExcept as specifically provided otherwise in this Act, the amendments made by this Act shall be made on, and shall apply beginning upon, the expiration of the 180-day period beginning on the date of the enactment of this Act.
		
